DEITS, J.
Claimant seeks review of an order of the Workers’ Compensation Board finding that her injury was not compensable. The Board adopted the referee’s opinion. We reverse and remand.
After leaving work at the end of her shift, claimant went to her car, which was parked in employer’s parking lot adjacent to claimant’s work place. The parking lot was provided for employees, and claimant had been instructed to park there. When she started to get into her car, her knee twisted, she heard a popping noise and experienced immediate pain. She has had surgery and suffers some permanent impairment.
Claimant filed a claim on two bases: First, her disability was an occupational disease caused by the repetitive pivoting from side to side required by her job as a fabricator; and second, the twisting of her knee in the parking lot was an injury that occurred in the course and scope of her employment. SAIF denied the claim on both theories, and the Board upheld SAIF’s denials.
The Board rejected the occupational disease claim on the basis of a medical opinion. Claimant contends that the Board’s conclusion is not supported by substantial evidence. There were conflicting medical opinions about the genesis of claimant’s disability, and the Board’s selection of one as opposed to the other was not error. Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988).
Claimant’s second assignment of error is that the Board erred in concluding that her injury was not sufficiently work related to be compensable. The Board adopted the referee’s order, which said:
“I find the only connection between the injury and claimant’s work was that the injury happened on the employer’s parking lot. I do not find that to be sufficiently connected to claimant’s work that it should be compensable under the statute.”
Oregon follows the “going and coming rule” or limitation, which provides that injuries sustained while going to and from work are not compensable. Cope v. West American *244Ins. Co., 309 Or 232, 237, 785 P2d 1050 (1990). However, as noted by the court in Cope, one of the exceptions to the rule is when the injury occurs on the employer’s premises, including an employee parking lot. 309 Or at 238.
“Oregon cases have uniformly held that injuries that occur in parking lots that are owned or maintained by the employer arise out of and in the course of employment and are compensable. If the injury occurs in a parking lot or other off-premises area over which the employer has no control, it is generally not compensable.” Montgomery Ward v. Cutter, 64 Or App 759, 762, 669 P2d 1181 (1983). (Citations omitted.)
SAIF argues that because claimant was injured while getting into her car, as opposed to being injured while crossing the lot, or tripping over something in the lot, her injury is not sufficiently work related to be compensable. However, as explained in Cope, employer control of the property is the rationale supporting the parking lot exception. The fact that an injury occurs on employer-controlled premises while the employee is traveling to and from work makes the incident sufficiently work connected.
“[W]hen an employee traveling to or from work sustains an injury on or near the employer’s premises, there is a ‘sufficient work relationship’ between the injury and the employment only if the employer exercises some ‘control’ over the place where the injury is sustained. Whether the requisite control is evinced by increased, employer-created hazards * * * or by the employer’s property rights to be the area where the injury is sustained * * * is immaterial. Some form of employer control of the area demonstrates the work-connection necessary to make the injury compensable.” Cope v. West American Ins. Co., supra, 309 Or at 239. (Emphasis supplied; citations omitted.)
In this case, employer’s control over the parking lot, its instructions to its employees to park there and the fact that claimant was on her way home from work establish the work-connection. See Liberty Northwest Insurance Corp. v. Rodriguez, 97 Or App 500, 776 P2d 588 (1989). We recognize that not all injuries that occur on employer premises are necessarily work-connected and, therefore, compensable. Circumstances may show that the work-connection has been broken. If it is shown that a claimant was engaged in activity *245of a personal nature, the injury may not be sufficiently work-connected. For example, in Albee v. SAIF, 45 Or App 1027, 1030, 609 P2d 920 (1980), we held that a claimant who slipped and fell while putting chains on his tires, even though he was in his employer’s parking lot, was acting outside the course and scope of employment, because he had left work for the day and was putting chains on for personal benefit. Here, claimant’s act of getting into her car at the end of her work shift was not of such a personal nature as to break the work-connection. We conclude that the Board erred in denying the compensability of claimant’s injury on the basis that it was not within the course and scope of her employment.
Reversed and remanded.